Title: From Thomas Jefferson to Columbia, South Carolina, Citizens, 23 March 1801
From: Jefferson, Thomas
To: Columbia, South Carolina, Citizens



Gentlemen
Washington Mar. 23. 1801.

The reliance is most flattering to me [whic]h you are pleased to express in the character of my public conduct; as is the expectation with which you look forward to the inviolable preservation of our national constitution, deservedly the boast of our country. that peace, safety, & concord may be the portion of our native land, & be long enjoyed by our fellow citizens, is the most ardent wish of my heart; & if I can be instrumental in procuring or preserving them, I shall think I have not lived in vain. in every country where man is free to think & to speak, differences of opinion will arise from difference of perception, & the imperfection of reason. but these differences, when permitted, as in this happy country, to purify themselves by free discussion, are but as passing clouds overshadowing our land transiently, & leaving our horizon more bright & serene. that love of order & obedience to the laws, which so considerably characterizes the citizens of the United States, are sure pledges of internal tranquility, and the elective franchise, if guarded as the ark of our safety, will peaceably dissipate all combinations to subvert a constitution dictated by the wisdom, & resting on the will of the people. that will is the only legitimate foundation of any government, and to protect it’s free expression should be our first object. I offer my sincere prayers to the supreme ruler of the universe, that he may long preserve our country in freedom & prosperity, and to yourselves, gentlemen, & the citizens of Columbia & it’s vicinity the assurances of my profound consideration & respect.

Th: Jefferson

